Citation Nr: 0716115	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-28 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon

THE ISSUE

Whether the veteran is competent for VA purposes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


REMAND

The veteran had active military service from December 1971 to 
March 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.  The appeal is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify the appellant if further action is 
required.

Proper notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159; Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
To date, VA has not sent the veteran a letter which fulfills 
the fourth Pelegrini II element.  This should be done.   

The veteran most recently underwent a VA examination in July 
2004 (the report of which includes an opinion concerning the 
veteran's competency).  By the time this case is returned to 
the Board following remand, the report of that examination 
will be too dated to be properly considered contemporaneous.  
A new examination should therefore be conducted (the 
veteran's representative requested as much at the September 
2006 Board hearing).  

At the hearing, the representative also indicated that there 
were outstanding, relevant records reflecting treatment of 
the veteran in 2006.  Before the examination is scheduled, 
updated private and VA psychiatric treatment records should 
be obtained.  In a March 2007 letter, the veteran indicated 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  Before the new examination is 
scheduled, the administrative decision, examination reports 
and other underlying medical records used as a basis to grant 
disability benefits should also be requested from the SSA.  

In January 2007, the report of an October 2006 private 
psychiatric examination was associated with the claims 
folder.  Neither the veteran nor his representative have 
waived prior consideration of this pertinent evidence by the 
agency of original jurisdiction, and therefore this document 
must be returned for initial consideration in a supplemental 
statement of the case.

Accordingly, the Board REMANDS this case for the following:

1.  Send a letter to the veteran advising 
him of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  
Additionally, advise him to submit all 
pertinent evidence in his possession.  

2.  Ask the veteran to provide a list of 
the names and addresses concerning all 
psychiatric treatment he has received 
since July 2005 (the last time VA 
treatment records were associated with 
the claims folder).  After obtaining the 
necessary authorizations, obtain records 
from each health care provider that is 
identified, if any, except where the 
records have already been obtained, or 
where it has been properly established 
that the records either do not exist or 
cannot be obtained.  

3.  Request from the SSA the 
administrative decision, examination 
report(s) and other underlying medical 
records relied upon in granting the 
veteran any disability benefits, as well 
as any records of subsequent 
reassessment.  Once obtained, permanently 
associate all documents with the claims 
folder.  If no such records exist, obtain 
written confirmation of that fact.

4.  Scheduled a VA psychiatric 
examination to determine whether the 
veteran is competent for VA purposes.  
Ask the examiner for an opinion as to 
whether the veteran has the mental 
capacity to manage his own funds, 
including disbursement of funds without 
limitations.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the opinion.  An explanation of the 
reasons for any opinion provided is 
essential.

5.  Thereafter, readjudicate the claim on 
appeal.  If it remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case that 
discusses all pertinent legal authority 
and summarizes the evidence (including 
all evidence associated with the claims 
file since issuance of the July 2005 
statement of the case).  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order. 
 
The veteran has the right to submit additional evidence and 
argument on this remanded matter.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Remands require expeditious handling.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2006).

